Exhibit 10.24

RETIREMENT AGREEMENT AND RELEASE OF ALL CLAIMS

This Retirement Agreement and Release of All Claims (the “Agreement”) is entered
into by and between GENE A. BERMAN (referred to herein as “you” or the
“Executive”) and MARCUS & MILLICHAP, INC., a Delaware corporation (the
“Company”). The Executive and the Company hereinafter collectively referred to
as the “Parties.”

RECITALS

WHEREAS, the Executive previously served as the Company’s Executive Vice
President;

WHEREAS, the Executive will retire effective January 31, 2017 (the “Retirement
Date”);

WHEREAS, the Parties agreed that the Executive will provide consulting services
(the “Consulting Services”), which will commence on February 1, 2017 and that
are anticipated to end on December 31, 2017, unless extended pursuant to
Section 4 (b) (i) below (the period from February 1, 2017 until the actual date
that the Executive ceases to provide Consulting Services, the “Consulting
Period”), as described more fully herein;

WHEREAS, the Company previously granted the Executive 573,728 Deferred Stock
Units (the “DSU Award”), pursuant to the Deferred Stock Unit Award Agreement
dated November 5, 2013 (the “DSU Award Agreement”);

WHEREAS, on November 4, 2013, the Company and the Executive entered into six (6)
separate Amendment, Restatement and Freezing of Stock Appreciation Rights
Agreements (the “SAR Agreements”) that provide for deferred compensation payable
to the Executive in the aggregate amount of $ 1,384,534.00, as of the date of
such SAR Agreements as subsequently adjusted for a FICA adjustment and earnings
through December 31, 2016, (the amount subject to the SAR Agreements, the “SAR
Account Balance”), all of which is subject to the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations and guidance promulgated thereunder (“Section 409A”);

WHEREAS, on November 4, 2013, the Company and the Executive entered into a Sale
Restriction Agreement (the “Sale Restriction Agreement”) whereby Executive
agreed to restrictions on his ability to sell certain shares of common stock of
the Company that he held as of such date (the “Restricted Shares”), which such
sale restriction lapses over time as set forth in the Sale Restriction
Agreement;

WHEREAS, the Executive is a participant in the Company’s Deferred Compensation
Plan as restated effective January 1, 2014 (the “Deferred Compensation Plan”);
and

WHEREAS, the Parties desire to formalize the terms and conditions related to
Executive’s retirement and his provision of Consulting Services following his
retirement, in each case, pursuant to this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive agree as follows:

AGREEMENT

1.       Executive’s Retirement.

(a)       The Executive resigns his current position and active employment with
the Company effective as of the Retirement Date and thereafter will become a
paid consultant of the Company effective February 1, 2017.     The Executive
understands that effective as of the Retirement Date, the Executive will cease
to be an officer of the Company, and that he will not be provided access to
non-public Company financial or operational information. It is acknowledged that
the Executive will not trade Company stock during the current blackout period as
determined by the Company, but that thereafter subsequent blackout periods and
the Company stock sale guidelines will be inapplicable to the Executive.
Notwithstanding the foregoing, the Executive’s trading in Company stock shall be
governed by rules and regulations prohibiting or limiting stock trades on
material information regarding the Company which has not been disclosed to the
public.

(b)       Effective as of the Retirement Date, the Executive will cease to be an
employee of, or have any connection with, or claims against the Company (except
for payments or benefits due hereunder). The Executive’s right to participate in
the employee benefits offered by the Company shall cease on the Retirement Date,
except as set forth herein or as required by applicable law.

(c)       Additionally, effective as of the Retirement Date, the Executive
resigns as an officer and/or a member of the Board of Directors of any of the
Company’s subsidiaries.

2.       Accrued Benefits.   As of the Retirement Date, Executive was paid all
of the Executive’s salary, all incentive or bonus payments (including without
limitation payment under the Executive Short Term Incentive Plan or any fiscal
year incentive programs or commitments), all accrued, but unused, vacation and
all other wages earned through the Retirement Date, less all applicable
withholdings and required deductions. The Executive agrees that as of the
Retirement Date, the Executive has been paid all compensation or incentive
payments due the Executive as of the Retirement Date by virtue of the
Executive’s employment, in keeping with the Company’s policy and practice,
except any payments or rights pursuant to this Agreement that will be paid
following the Retirement Date.

3.       Restrictive Covenants.   Section 7 of the SAR Agreements, as
applicable, and Section 5 of the Sale Restriction Agreement contain certain
restrictive covenants applicable to the Executive (the “Restrictive Covenants”),
which shall remain in full force and effect. For purposes of applying the
Restrictive Covenants, the three (3) year period described in the Restrictive
Covenants shall commence after the end of the Consulting Services. The timing of
the three (3) year period set out above in this Section 3 shall have no impact
on the Initial Payment Date as defined below under the SAR Agreements or on the
commencement of the payment of the DCP Account Balance defined in Section 4 (f)
below.

 

2



--------------------------------------------------------------------------------

4.       Retirement Benefits; Consideration. If the Executive timely signs and
does not revoke this Agreement, continues to comply with the Restrictive
Covenants and complies with this Agreement, he will be eligible for the benefits
set forth below in consideration of his Consulting Services, cooperation with
the Company and release of claims in favor of the Company, as describe in
Section 5 below (the “Release”):

  (a)       Retirement Benefits.     The Executive will be entitled to the
following retirement benefits:

(i)         The Company will provide the Executive with the continued use of the
Company’s leased automobile currently in his possession until the earlier of
(x) the termination of the existing lease of the automobile currently in the
Executive’s possession or (y) the end of the Consulting Period and will continue
to cover the insurance, maintenance and fuel costs associated with the leased
automobile, on the same basis as was applicable for Executive prior to the
Retirement Date; and

(ii)         If needed, as mutually agreed between the Company and the
Executive, until the termination of the Consulting Period, the Company will at
its cost provide suitable office and secretarial support.

  (b)       Post-Reirement Consulting.

(i)         Consulting Services (“Consulting Agreement”).   The Executive agrees
that during the Consulting Period, the Executive shall provide Consulting
Services as reasonably requested by the Company, through, and only through, its
Chief Executive Officer (CEO) or any other person designated by the CEO, (a) the
Company shall provide the Executive with reasonable advance notice when
requesting such services or assistance, (b) the Company shall exercise
reasonable efforts to schedule any services or assistance requested and the
Executive shall exercise reasonable efforts to fulfill the Company’s consulting
requests in a timely manner, notwithstanding his personal and other business
commitments. The Consulting Agreement may be terminated, extended or modified by
mutual agreement of the Parties. The Consulting Agreement may be terminated by
the Company at any time with thirty (30) days’ notice (without the opportunity
to cure) to the Executive if the Executive either (i) breaches any provision of
this Agreement, including, without limitation any of the provisions of sections
3, 4, 8, 9, or 12 of this Agreement, or (ii) refuses to, fails to, or otherwise
is unable to, fulfill his consulting obligations hereunder within the time
period requested by the CEO, including, without limitation, by reason of death,
disability, or resignation, or (iii) refuses or fails to appropriately support
the CEO in his lawful business activities pursuant to the other terms of this
Agreement, including without limitation providing work product hereunder which
is deemed by the CEO to be of little use or of poor quality. If the Consulting
Agreement terminates for any reason, the Consulting Period shall similarly end
on the date of the termination of the Consulting Agreement for all purposes
hereunder. The Consulting Period and the terms and compensation of the
Consulting Agreement may be extended and amended upon the mutual written
agreement of the parties hereto which is formalized in a fully executed
Amendment to this Agreement. This Agreement shall not be extended by implication
or otherwise without such written Amendment executed by the parties hereto.

 

3



--------------------------------------------------------------------------------

  (ii)           Consulting Services Compensation.   During the Consulting
Period, the Executive shall be paid a monthly consulting fee of $15,000, which
will be paid in arrears on the last day of each month during the Consulting
Period, following the submission of a written invoice detailing the work
performed during the month.

  (iii)           Time Commitment.   The parties intend that the Executive work
on assignments designated by the CEO in an amount approximating 16 hours per
week or 64 hours per month during the Consulting Period. At any point during the
Consulting Period that the Parties agree that the Executive will provide less
than thirty-four hours of Consulting Services per month during the remainder of
the Consulting Period, the Executive will be deemed to have incurred a
“separation from service” within the meaning of Section 409A as of the beginning
of the first month in which the Executive provides less than thirty-four hours
of Consulting Services (the “Section 409A Separation Date”). It is acknowledged
that during the projected term of the Consulting Agreement, the Executive shall
be entitled to take up to four weeks leave which shall not be considered a
reduction in service impacting a determination under Section 409 A. The Section
409A Separation Date shall be the separation from service or termination of
employment date under the SAR Agreements, the DSU Award Agreement and the
Deferred Compensation Plan with respect to any “nonqualified deferred
compensation,” within the meaning of Section 409A, payable to the Executive
thereunder.

  (iv)           Reimbursement of Consulting Expenses.   Pursuant to and in
accordance with the Company expense policies then in effect, the Company shall
promptly reimburse the Executive, upon receipt of reasonable documentation, for
all out-of-pocket expenses necessarily incurred by the Executive, including
reasonable expenses for travel and accommodations (but, in each case, only to
the extent that the Executive has been requested or authorized, in accordance
with the terms hereof, to incur such expenses in relation to his consulting
responsibilities) for the purpose of providing any Consulting Services required
under this Section 4(b).

  (v)            Status as a Consultant.   The Executive will not be treated as
an employee of the Company for any purpose with respect to such Consulting
Services, including for purposes of any of the Company’s benefit plans.

  (vi)           Non-Competition/Non-Solicitation.

(a)       During the Consulting Period, and for a period of three years after
the termination of the Consulting Period , the Executive shall not directly or
indirectly, either as an employee, employer, consultant, agent, principal,
owner, partner, stockholder, corporate officer, director, or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the Business of the Company
or the Company’s subsidiaries (the “Non-Compete Covenant”). For purposes of this
Agreement, the Business of the Company means the brokerage of and/or providing
other advisory services for real estate

 

4



--------------------------------------------------------------------------------

investment sales or the brokerage or origination of loans secured by real estate
in North America. The Parties agree that this restrictive covenant is reasonably
necessary and vital to protect Company’s legitimate business interests,
including the protection of Company’s trade secrets, proprietary and
confidential information, substantial business relationships, customer and
client goodwill throughout the geographic territory where Company and its
subsidiaries transact business, and the extraordinary training which Executive
received and which Executive provided to Company’s officers, employees and
agents during the scope of Executive’s employment with Company.

(b)     During the Consulting Period, and for a period of three years after the
termination of the Consulting Period, Executive agrees not to solicit any
officer, director, shareholder, employee, broker, salesman, customer, supplier,
vendor, or service-provider of the Company or any of its affiliates or
subsidiaries, to alter or terminate their employment, or contractual or business
relationship, as applicable, with the Company and/or its affiliates or
subsidiaries for any reason or otherwise interfere with any employment or
contractual relationships of the Company or its affiliates or subsidiaries.
Executive further agrees not to induce, cause or solicit any officer, director,
shareholder, employee, broker, salesman, customer, supplier, vendor, or
service-provider to dissociate from of Company or its affiliates or subsidiaries
for the purpose of joining a business competitive to Company or its affiliates
or subsidiaries.

  (c)     Covenants Independent.   Each restrictive covenant on the part of the
Executive set forth in this Agreement shall be construed as a covenant
independent of any other covenant or provisions of this Agreement or any other
agreement which the Executive and the Company, and the existence of any claim or
cause of action by the Executive against the Company, whether predicated upon
another covenant or provision of the Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any restriction or
restraint set forth herein.

  (d)     Executive recognizes and agrees that the Company will suffer
irreparable harm in the event that Executive violates any of the provisions of
this Section 4. Accordingly, Executive agrees that Company will have the right
to obtain an immediate injunction against any breach or threatened breach of
this Agreement, as well as the right to pursue any and all other rights and
remedies available at law or in equity for such a breach. Executive hereby
waives to the fullest extent permitted by law any requirement for the posting of
a bond or other security in connection with the granting to Company of such
injunctive.

(vii)         Confidentiality; Invention Assignment.   Coincident with the
execution of this Agreement, the Executive shall execute a new Confidentiality
and Non-Disclosure Agreement (the “Consulting Confidentiality Agreement”) to
cover the Consulting Period.

(viii)         SEC Matters.   The Company acknowledges that the Executive shall
not be subject to the Company’s stock ownership or stock sale guidelines;
provided, however, the Executive acknowledge that he will remain subject to any
blackout or window trading periods following the Retirement Date if it is
determined, in the discretion of the Company, that the Executive is receiving
non-public information regarding the Company’s financial results or other
material non-public information.

 

5



--------------------------------------------------------------------------------

(ix)       Mutual Indemnification.

(1)       The Executive agrees to indemnify and hold harmless the Company and
its Affiliates (as defined below), and their respective officers, directors,
employees and agents (each, an “Indemnified Person”) from and against any and
all losses, claims, damages, expenses and liabilities arising out of, or in
connection any activity contemplated by the Consulting Agreement, or any other
services rendered in connection therewith, except for losses, claims, damages,
expenses or liabilities that have resulted directly from an Indemnified Party’s
gross negligence, misrepresentation(s) or willful misconduct. The Executive also
agrees that no Indemnified Person shall have any liability to the Executive for
or in connection with the Consulting Services, except for any such liability for
losses, claims, damages, expenses or liabilities incurred by the Executive that
directly result from the gross negligence or willful misconduct of such
Indemnified Person.

(2)       The Company agrees to indemnify and hold harmless the Executive from
and against any and all losses, claims, damages, expenses and liabilities
arising out of, or in connection any activity contemplated by the Consulting
Agreement, or any other services rendered in connection therewith, except for
losses, claims, damages, expenses or liabilities that have resulted directly
from the Executive’s gross negligence or willful misconduct. The Company also
agrees that the Executive shall not have any liability to the Company for or in
connection with the Consulting Agreement, except for any such liability for
losses, claims, damages, expenses or liabilities incurred by the Company that
directly result from the gross negligence or willful misconduct of the
Executive, or Executive’s breach of this Agreement.

(3)       Neither the Company nor Executive shall be obligated to indemnify and
hold harmless the other party for any claims or demands relating to Section 409
A.

(c)       SAR Agreements.     As of the date hereof, the entire amount of the
SAR Account Balance, as adjusted for earnings and a FICA adjustment, is subject
to the requirements of Section 409A (the “Non-Grandfathered SAR Amount”).
Pursuant to the SAR Award Agreements, the Non-Grandfathered SAR Amount will be
distributed to the Executive in ten (10) annual installments. On a date
determined by the Company within thirty (30) days of the end of the calendar
year including the Executive’s Section 409A Separation Date (the
“Non-Grandfathered SAR Initial Payment Date”), the Company shall calculate the
amount of the first payment to the Executive, an amount equal to ten percent
(10%) of the Non-Grandfathered SAR Amount as of the Non-Grandfathered SAR
Initial Payment Date ; provided that such payment shall not be made until the
date that is six (6) months and one (1) day after the Section 409A Separation
Date if the Executive is a “specified employee” on such Separation Date as
determined by the Company. By each of the nine (9) anniversaries of the
Non-Grandfathered

 

6



--------------------------------------------------------------------------------

SAR Initial Payment Date, an additional payment will be made to the Executive
equal to (x) the value of the Non-Grandfather SAR Amount, as adjusted for
earnings, on the payment date divided by (y) the number of remaining installment
payments. The undistributed Non-Grandfathered SAR Amount will continue to be
credited with earnings pursuant to the SAR Award Agreements.

(d)       Sale Restriction Agreement.   Pursuant to the terms of the Sale
Restriction Agreement, twenty percent (20%) of the Restricted Shares are
released from the Sale Restriction (as defined in the Sale Restriction
Agreement) on each anniversary of November 4, 2013, subject to the Executive’s
continued service to the Company. The following shall apply to the release of
the Sale Restriction with respect to the Restricted Shares:

(i)           Sixty percent (60%) of the Restricted Shares have been released
from the Sale Restriction as of the date hereof.

(ii)           An additional twenty percent (20%) of the Restricted Shares will
be released from the Sale Restriction on each remaining anniversary of November
4, 2013 (i.e., November 4, 2017 and November 4, 2018).

(iii)           If the Executive violates the Non-Compete Covenant prior to the
last release date on November 4, 2018, then the portion of your Restricted
Shares that have not been released as of the date of such violation will be
delayed and not released from the Sale Restriction until the fifth anniversary
of the date you cease to provide services to the Company.

(e)       DSU Award.   Pursuant to the terms of the DSU Award Agreement, twenty
percent (20%) of the Deferred Stock Units subject to the DSU Award are settled
on each anniversary of November 5, 2013, subject to the Executive’s continued
service to the Company. The following shall apply to the settlement of the
Deferred Stock Units subject to the DSU Award:

(i)           Sixty percent (60%) of the Deferred Stock Units subject to the DSU
Award have been settled as of the date hereof.

(ii)           Until the Section 409A Separation Date, an additional twenty
percent (20%) of the Deferred Stock Units subject to the DSU Award will be
settled on each remaining scheduled settlement date under the DSU Award
Agreement (i.e., November 5, 2017 and November 5, 2018).

(iii)           On the fifth (5th) anniversary of Section 409A Separation Date,
all Deferred Stock Units not previously settled in accordance with the DSU
Agreement and this Agreement will be settled.

(f)       Deferred Compensation Plan.   The Executive’s account balance under
the Deferred Compensation Plan (the “DCP Account Balance”) will be distributed
in accordance with the elections previously made by the Executive under the
Deferred Compensation Plan; provided, however, that for determining the timing
of distributions with respect to any portion of the DCP Account Balance that is
subject to Section 409A, the following shall apply:

 

7



--------------------------------------------------------------------------------

(i)           the date of termination of employment shall mean the Section 409A
Separation Date; and

(ii)           if required under Section 409A, distributions scheduled to be
made during the first six (6) months following the Section 409A Separation Date
shall be delayed and paid on the date that is six (6) months and one (1) day
after the Section 409A Separation Date.

5.       General Releases and Waivers of Claims.

(a)       General Release.     Except as otherwise provided in Section 5(c), in
return for the consideration set forth in Section 4 above, the Executive, on
behalf of himself, as well as the Gene Allen Berman Trust Dated 5/9/06, the
Executive’s heirs, beneficiaries, successors, representatives, trustees,
administrators and assigns, freely and voluntarily hereby waives and releases
the Company, and each of its past, present and future officers, directors,
shareholders, the employees, consultants, accountants, attorneys, agents,
managers, insurers, sureties, parent and sister corporations, divisions,
subsidiary corporations and entities, partners, joint venturers and affiliates
(and each of their respective beneficiaries, successors, representatives and
assigns) and all persons acting in concert with them (collectively,
“Affiliates”) from any and all claims, demands, damages, debts, liabilities,
controversies, obligations, actions or causes of action of any nature
whatsoever, including without limitation, any claims as an officer, director or
owner of equity in the Company, whether based on tort, statute, contract,
indemnity, rescission or any other theory of recovery, and whether for
compensatory, punitive, equitable or other relief, whether known, unknown,
suspected or unsuspected, against the Company and/or its Affiliates, including
without limitation claims which may have arisen or may in the future arise in
connection with any event that occurred on or before the date of the Executive’s
execution of this Release.

These claims include but are not limited to claims arising under federal, state
and local statutory or common law, including, but not limited to the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”); Title VII of
the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42
U.S.C. § 2000 et seq.; Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act
of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. §
2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq.; the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee Retirement
Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101 et seq.; the United States
Constitution, the California Fair Employment and Housing Act, Cal. Lab. Code §
12940 et seq.; the California Equal Pay Law, Cal. Lab. Code §§ 1197.5(a),1199.5;
the Moore-Brown-Roberti Family Rights Act of 1991, Cal. Gov’t Code §§12945.2,
19702.3; the California WARN Act, Cal. Lab. Code § 1400 et seq,; the California
Labor Code; the California Constitution, the Florida Civil Rights Act, Fla.
Stat. §760.10 and similar county, city and/or local ordinances that prohibit
discrimination in employment based on protected classes (i.e., race. Color,
national origin, disability, ancestry, religion, marital status, or gender);
Florida’s Whistleblower Act, Fla. Stat. 448.101, et seq.; Florida’s Drug Free

 

8



--------------------------------------------------------------------------------

Workplace Act, Fla. Stat. §440.105(5); Florida’s Workers’ Compensation law, Fla.
Stat. §440.205, prohibiting retaliatory discharge; Florida’s General Labor
Regulations, Fla. Stat. §448.01, et seq.; the Florida Constitution; (all as
amended) claims arising out of any legal restrictions on the Company’s right to
terminate its employees; or claims arising under state and federal whistleblower
statutes to the maximum extent permitted by Law. Nothing herein shall be
construed to impede the Executive from communicating directly with, cooperating
with or providing information to any government regulator.

(b)       Unknown Claims.   The Executive expressly waives any right or claim of
right to assert hereafter that any claim, demand, obligation and/or cause of
action has, through ignorance, oversight or error, been omitted from the terms
of this Release. The Executive makes this waiver with full knowledge of his
rights and with specific intent to release both his known and unknown claims,
and therefore specifically waives his rights under Section 1542 of the Civil
Code of California or other similar provisions of any other applicable law
(collectively, “Section 1542”), which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

The Executive understands and acknowledges the significance and consequence of
this Release and of such specific waiver of Section 1542, and expressly agrees
that this Agreement shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations and causes of action herein above
specified.

(c)       Claims Not Released.

    (i)           This Release does not waive rights or claims under federal or
state law that the Executive cannot waive by private agreement, including, but
not limited to the Executive’s right to file a claim for unemployment benefits,
worker’s compensation benefits, claims under the Fair Labor Standards Act,
health insurance benefits under COBRA, or claims with regards to vested benefits
under a retirement plan governed by ERISA. Further, Executive does not waive
rights or claims with respect to his right to indemnification under California
Labor Code § 2802 California Corporations Code §317, the Company’s bylaws, any
indemnification agreement between the Company and Executive, or any other
federal or state statute, law, regulation or provision that confers upon
Executive a right to defense or indemnification arising out of the services he
performed for the Company.

    (ii)           Nothing in this Agreement, including but not limited to this
Section 5, shall be interpreted to mean or imply that Executive is waiving, or
has waived, is releasing or has released, any claim (1) arising from any right
or benefit arising under this Agreement, including but not limited to rights or
benefits to be paid, vested or

 

9



--------------------------------------------------------------------------------

accrued after February 1, 2017 under the DSU Award Agreement, the SAR
Agreements, the Sale Restriction Agreement, the Deferred Compensation Plan
and/or Consulting Agreement; (2) otherwise arising as a result of a breach by
the Company and/or any of its Affiliates or subsidiaries, of this Agreement;
(3) arising under federal or state law that Executive cannot waive by private
agreement; (4) the Fair Labor Standards Act, health insurance benefits under
COBRA, and/or the Employee Retirement Income Security Act of 1974, as amended.

    (iii)           Notwithstanding the foregoing, as a material inducement to
Company entering into this Agreement, Executive asserts, warrants and represents
that Executive is unaware of any claim which may exist which would give rise to
a claim for relief under against the Company under this paragraph 5.

  (d)       Review and Revocation.   In accordance with the Older Workers
Benefit Protection Act, the Executive acknowledges and agrees this Agreement
includes a waiver and release of all claims that the Executive has or may have
under the ADEA. With respect to the release of claims under the ADEA, the
Executive acknowledges that:

  (i)           This Agreement is written in a manner calculated to be
understood by the Executive and the Executive understands it.

  (ii)           The waiver and release of claims under the ADEA contained in
this Agreement does not cover rights or claims that may arise after the date on
which the Executive signs this Agreement.

  (iii)           This Agreement provides for consideration in addition to
anything of value to which the Executive is already entitled.

  (iv)           The Executive is hereby advised to consult an attorney before
signing this Agreement.

  (v)           The Executive has been granted twenty-one (21) days after
receiving this Agreement to decide whether or not to sign this Agreement. If the
Executive signs this Agreement prior to the expiration of the twenty-one
(21) day period, the Executive does so voluntarily and after having had the
opportunity to consult with an attorney, and the Executive hereby waives the
remainder of the twenty-one (21) day period.

  (vi)           The Executive has the right to revoke this Agreement within
seven (7) days of signing this Agreement, and this Agreement shall not be
enforceable or effective until the eighth (8th) day after he signs this
Agreement (the “Effective Date”).

  (vii)           In the event this Agreement is revoked, this Agreement will be
null and void in its entirety, and the Executive will not be entitled to the
benefits provided in Section 4 of this Agreement. If the Executive wishes to
revoke this Agreement, the Executive must deliver written notice stating his
intent to revoke this Agreement to Bob Kennis, the Company’s General Counsel, on
or before 5:00p.m. on the seventh (7th) day after the date on which the
Executive signed this Agreement.

 

10



--------------------------------------------------------------------------------

6.       No Admission.   Nothing contained in this Agreement shall constitute or
be treated as an admission by the Executive or the Company of any liability,
wrongdoing, or violation of law.

7.       No Future Actions.   To the extent permitted by law, the Executive
agrees that the Executive shall not encourage, cooperate in, or initiate any
suit or action of any kind, or voluntarily participate in same, individually or
as a representative, witness or member of a class, under contract, law or
regulation, federal, state or local, pertaining to any matter related to his
employment with the Company. The Executive represents that he has not, to date,
initiated (or caused to be initiated) any such suit or action.

The Executive agrees that if he, or anyone purporting to act on his behalf or
under any assignment of claims from the Executive, hereafter commences any suit
arising out of, based upon, or relating to any of the claims released by the
Agreement or in any manner asserts against the Company and/or its Affiliates,
any of the claims released hereunder, then, to the maximum extent permitted by
law, the Executive will pay to the Company and/or its Affiliates, as applicable,
in addition to any other damages caused to them thereby, all attorneys’ fees
incurred by the Company and/or its Affiliates, as applicable, in defending or
otherwise responding to said suit or claim.

The foregoing shall not apply if the Executive is required to participate by
legal process or other requirement of applicable law, provided that the
Executive gives the Company notice if legal process is served on the Executive;
or to any challenge by the Executive to the validity of any release herein of
ADEA claims or to any to suit or action brought by the Executive to assert such
a challenge.

Additionally, nothing in this Agreement precludes the Executive from
participating in any investigation or proceeding before any federal or state
agency, or governmental body, including, but not limited to, the Equal
Employment Opportunity Commission, the Securities and Exchange Commission,
and/or the Department of Justice. However, while the Executive may file a
charge, provide information, or participate in any investigation or proceeding,
by signing this Agreement, the Executive, to the maximum extent permitted by
law, waives any right to bring a lawsuit against the Company, and waives any
right to any individual monetary recovery in any such proceeding or lawsuit or
in any proceeding brought based on any communication by the Executive to any
federal, state or local government agency or department.

8.       Cooperation with the Company.   In addition, the Executive shall,
without further compensation, cooperate with and assist the Company in the
investigation of, preparation for or defense of any actual or threatened third
party claim, investigation or proceeding involving the Company or its
predecessors or affiliates and arising from or relating to, in whole or in part,
the Executive’s employment with the Company or its predecessors or affiliates
for which the Company requests the Executive’s assistance, which cooperation and
assistance shall include, but not be limited to, providing truthful testimony
and assisting in information and document gathering efforts. In connection
herewith, it is agreed that the Company will use its reasonable best efforts to
assure that any request for such cooperation will not unduly interfere with the
Executive’s other material business and personal obligations and commitments.

 

11



--------------------------------------------------------------------------------

9.       Confidential Information.   To the maximum extent permitted by law, the
Executive shall not, without the Company’s written consent by an authorized
representative, at any time prior or subsequent to the execution of this
Agreement, disclose, use, remove or copy any Confidential Information, trade
secret or proprietary information he acquired during the course of his
employment and affiliation with the Company. “Confidential Information,” for
purposes of this Agreement, includes any oral, written and/or electronic
information not previously published or generally available in the public
domain. Confidential Information, trade secrets and proprietary information
includes without limitation, any technical, actuarial, economic, financial,
procurement, provider, enrollee, customer, underwriting, contractual,
managerial, marketing, strategic planning or other information of any type
regarding the business in which the Company is engaged, but not including any
previously published information or other information generally in the public
domain. The Executive also agrees that he shall not without the Company’s
written consent by an authorized representative, directly or indirectly use the
Company’s Confidential Information, trade secrets and proprietary information,
including but not limited to customer lists, to solicit business of any
customers of the Company (other than on behalf of the Company). The Executive
acknowledges and agrees that any “Invention,” including without limitation, any
developments or discoveries by the Executive during the course of his employment
with the Company through the date of execution of this Release resulting in
patents, lists of customers, trade secrets, specialized know-how or other
intellectual property useful in the then-current business of the Company and any
original works of authority are the property of the Company and shall be used
for the sole benefit of the Company. If not previously assigned to the Company,
the Executive hereby assigns ownership of any and all Inventions to the Company,
provided, however, that the provisions of this Agreement requiring assignment of
Inventions to the Company do not apply to any invention which qualifies fully
under the provisions of California Labor Code section 2870, which provides as
follows.

 

  “(a) Any provision in an employment agreement which provides that an the
Executive shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
Executive developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the Executive for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an the Executive to assign an invention otherwise excluded from being required
to be assigned under subdivision (a), the provision is against the public policy
of this state and is unenforceable.”

This provision shall supplement, but not limit or supersede any other agreement
between the Executive and the Company concerning any Confidential Information or
other intellectual property.

 

12



--------------------------------------------------------------------------------

10.       Return of Property.   The Executive agrees that, as of the Retirement
Date, the Executive has returned to the Company any and all Company property in
Executive’s possession or control, including, without limitation, equipment,
documents (in paper and electronic form), credit cards, and phone cards and/or
you have returned or destroyed all Company property that you stored in
electronic form or media (including, but not limited to, any Company property
stored in Executive’s personal computer, USB drives or in a cloud environment).
This Section 10 shall not apply to any items that the Company determines are
necessary for Executive to provide the Consulting Services; provided that any
such items shall instead be returned as of the end of the Consulting Period).

11.       Opportunity to Consult with Counsel.   The Executive acknowledges that
he has had an opportunity to consult with and be represented by counsel of the
Executive’s choosing in the review of this Agreement, that Executive has been
advised by the Company to do so, that the Executive is fully aware of the
contents of the Agreement and of its legal effect, that the preceding paragraphs
recite the sole consideration for this Agreement, and that the Executive enters
into this Agreement freely, without duress or coercion, and based on the
Executive’s own judgment and wishes and not in reliance upon any representation
or promise made by the Company, other than those contained herein.

12.       Non-Disparagement.   The Executive agrees not to disparage the Company
or to do anything in a manner likely to portray the Company, its services,
products or personnel in a negative light or that might injure the Company’s
business or affairs. This would include, but is not limited to, disparaging
remarks about the Company as well as its shareholders, officers, directors,
employees, agents, lawyers, advisors, partners, affiliates, consultants,
products, services, formulae, business practices, corporate structure or
organization, and marketing methods. The Company, limited to its current
executive officers and directors, for so long as such executive officer is an
employee of the Company or director remains as a director of the Company, agrees
to instruct such officers and directors to not make any oral or written public
statements disparaging Executive. The parties agree that the provisions of this
Paragraph 12 are material terms of this Agreement. Nothing herein shall in any
way prohibit the Company from disclosing such information as may be required by
law, or by judicial or administrative process or order or the rules of any
securities exchange or similar self-regulatory organization applicable to
Executive.

13.       No Reemployment.   The Executive acknowledge that the Executive will
have no right to employment with the Company after the Retirement Date and that
the Executive shall not apply for reemployment with the Company after the
Retirement Date.

14.       Section 409A.   The Executive and the Company intend that all payments
made under this Agreement are exempt from, or compliant with, the requirements
of Section 409A so that none of the payments or benefits will be subject to the
adverse tax penalties imposed under Section 409A, and any ambiguities herein
will be interpreted to be so exempt or to comply. In no event will the Company
reimburse you for any taxes or other penalties that may be imposed on you as a
result of Section 409A.

15.       Entire Agreement.   The Executive agrees that the Sale Restriction
Agreement, the DSU Award Agreement, the SAR Agreements and the Deferred
Compensation Plan will

 

13



--------------------------------------------------------------------------------

continue to govern your rights thereunder, including, without limitation, any
vesting or payment acceleration provisions application upon a change in control
or otherwise, as set forth therein, except to the extent modified pursuant to
this Agreement (as so modified, the “Modified Compensation Agreements”).
Further, the Executive agrees that except for the Modified Compensation
Agreements and the Consulting Confidentiality Agreement, and except as otherwise
expressly provided in this Agreement, this Agreement renders null and void any
and all prior or contemporaneous agreements between the Executive and the
Company or any affiliate of the Company. The Executive and the Company agree
that this Agreement constitutes the entire agreement between the Executive and
the Company and any affiliate of the Company regarding the subject matter of
this Agreement, and that this Agreement may be modified only in a written
document signed by the Executive and a duly authorized officer of the Company.

16.       Choice of Law.   This Agreement shall be construed and interpreted in
accordance with the laws of the State of California. Any dispute hereunder shall
be filed and adjudicated in the appropriate federal or state court in Los
Angeles County, California.

17.       Severability.   The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid or unenforceable, such provision
shall be deemed deleted from this Agreement and such invalidity or
unenforceability shall not affect any other provision of this Agreement, the
balance of which will remain in and have its intended full force and effect;
provided, however that if such invalid or unenforceable provision may be
modified so as to be valid and enforceable as a matter of law, such provision
shall be deemed to have been modified so as to be valid and enforceable to the
maximum extent permitted by law.

18.       Reformation.   In the event any part, term or provision herein is not
enforceable including because its geographic scope, length or subject matter is
determined to be excessive, then such part, term or provision shall be reformed
to the minimum extent necessary to make such part, term or provision
enforceable.

19.       Headings.   The headings of the Sections of this Agreement are
provided for convenience only. They do not alter or limit, in any way, the text
of any Section of this Agreement.

20.       Survival.   The provisions of this Agreement that are intended, by
their nature, to survive the expiration or termination of this Agreement, shall
so survive such expiration or termination.

21.       Attorney’s Fees.   In the event of litigation between the parties
regarding their respective obligations under this Agreement, the prevailing
party shall be entitled to recover its reasonable attorney’s fee and court costs
incurred in connection with such litigation.

22.       Execution in Counterparts.   You agree that this Agreement may be
executed in counterparts, each of which shall be an original, but all of which
together shall constitute one agreement. Execution of a facsimile copy or
scanned image shall have the same force and effect as execution of an original,
and a facsimile signature or scanned image of a signature shall be deemed an
original and valid signature.

 

14



--------------------------------------------------------------------------------

  23.       Execution Deadline.

    (a)       You have until 5:00 p.m. PT on February 21, 2017 (the “Release
Deadline”) to accept the terms of this Agreement, which provide you with
twenty-one (21) days to review the Agreement. The Executive acknowledges that
this Agreement does not apply to any new claims that may arise after this
Agreement is executed by the Executive.

    (b)       If the Agreement does not become effective and irrevocable by the
8th day following the Release Deadline, the Executive will forfeit any right to
benefits under this Agreement.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

To accept this Agreement, please sign and date this Agreement and return it to
Bob Kennis. You have until 5:00 p.m. PT on February 21, 2017 to review and
consider this Agreement and to provide Bob Kennis with an executed copy thereof.
Please indicate your agreement with the above terms by signing below.

 

Sincerely, MARCUS & MILLICHAP, INC. By:                 /s/ Hessam
Nadji                                    (Signature) Name:  
                    Hessam Nadji                             Title:  
                    Chief Executive Officer            

You have up to 21 days after receipt of this Agreement within which to review it
and to discuss with an attorney of your own choosing, at your own expense,
whether or not you wish to sign it. Furthermore, you have 7 days after you have
signed this Agreement during which time you may revoke this Agreement. If you
wish to revoke this Agreement, you may do so by delivering a letter of
revocation to Bob Kennis, no later than the close of business on the 7th day
after you sign this Agreement. Because of the revocation period, if you don’t
revoke this Agreement, you understand that this Agreement shall not become
effective or enforceable until the 8th day after the date you sign this
Agreement (the “Effective Date”).

My agreement with the terms of this Agreement is signified by my signature
below. Furthermore, I acknowledge that I have read and understand this Agreement
and that I sign this release of all claims voluntarily, with full appreciation
that at no time in the future may I pursue any of the rights I have waived in
this Agreement.

 

Signed  

            /s/ Gene A. Berman

                 Dated: January 25, 2017     Gene A. Berman   

 

16